1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. CV 18-07378-AB (JEMx)
11    Curtis Matz

12                    Plaintiff,
                                                 ORDER DISMISSING CIVIL ACTION
13    v.
14    Home Depot U.S.A., Inc., et al
15                    Defendants.
16
17
           THE COURT having been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within _45_ days, to
21
     re-open the action if settlement is not consummated. This Court retains full jurisdiction
22
     over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: October 29, 2018           _______________________________________
26                                     ANDRÉ BIROTTE JR.
                                       UNITED STATES DISTRICT JUDGE
27
28
                                                1.
